Citation Nr: 1009646	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-28 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to 
September 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Houston, 
Texas, which, in pertinent part, continued the Veteran's non-
compensable rating for bilateral hearing loss.  


FINDING OF FACT

Audiometric testing reveals no worse than Level II hearing 
acuity in the left ear and Level II hearing acuity in the 
right ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 3.385, 
4.85, Diagnostic Code (DC) 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
The RO provided the appellant with pre-adjudication notice by 
letter dated in August 2006.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 identifying the five elements of 
a service connection claim and elements of an increased 
rating claim, and; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence.  See Vazquez- Flores v. Shinseki, No. 08-
7150 (Fed. Cir. Sept. 4, 2009).  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran 
audiological examinations as to the severity of his hearing 
loss disability.  All known and available records relevant to 
the issue on appeal have been obtained and associated with 
the Veteran's claim file; and the Veteran has not contended 
otherwise.  

Relevant to VA audiological examinations, in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report.  See Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).  The September 2006 
VA examiner noted that the functional impairment from the 
Veteran's hearing loss is that he cannot always understand 
what others are saying to him.  While the November 2008 VA 
examiner did not specifically address the functional effects 
caused by the Veteran's bilateral hearing loss disability, 
the Board finds that no prejudice results to the Veteran and, 
as such, the Board may proceed with a decision.  

In this regard, the Board notes that the Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extra-schedular rating is warranted.  
Specifically, the Court noted that, "unlike the rating 
schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra[-]schedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Id.

While the November 2008 VA examiner failed to address the 
functional effect of the Veteran's hearing loss disability, 
he did note that the Veteran denied any dizziness or vertigo 
and that he is retired from law enforcement.  It was noted 
that the Veteran is disabled and unable to work, however 
there is no evidence of record indicating, nor does the 
Veteran contend, that he cannot work due to his service 
connected hearing loss disability.  March 2007 VA 
audiological treatment records note that the Veteran reports 
significant understanding problems, and the Veteran's wife 
contends that she has to speak to the Veteran in a very loud 
voice, the Veteran watches television at a very loud volume, 
and that she has to repeat herself two or three times when 
she speaks with the Veteran.  Therefore, while the November 
2008 VA examination is defective under Martinak, the Board 
finds that no prejudice results to the Veteran because the 
September 2006 VA examination report notes the functional 
impairment from the Veteran's hearing loss disability, there 
are no effects on employment as a result of his hearing loss 
disability, and the Veteran and his wife have described the 
functional impairment of the Veteran's hearing loss 
disability.  The evidence is sufficient for the Board to 
consider whether referral for an extra-schedular rating is 
warranted under 38 C.F.R. § 3.321(b).  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claim file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


Analysis

The RO granted service connection for bilateral hearing loss 
in July 2003, assigning a 0 percent rating under 38 C.F.R. § 
4.85, DC 6100, with an effective date of March 31, 2003.  The 
October 2006 rating decision on appeal continued the 
Veteran's non-compensable rating under the same diagnostic 
code.  The Veteran contends that he is entitled to a 
compensable rating for his bilateral hearing loss disability.  
The Veteran's wife contends in a May 2008 statement that she 
has to speak to the Veteran in a very loud voice, the Veteran 
watches television at a very loud volume, and that she has to 
repeat herself two or three times when she speaks with the 
Veteran.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection or 
on appeal of a subsequent denial of an increased rating, it 
may be found that there are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

According to the Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity.  Evaluation of hearing impairment is arrived 
at by a mechanical comparison of the results of audiometric 
examination to two tables under 38 C.F.R. § 4.85 (2008).  
Average puretone decibel loss for each ear is located on 
Table VI along a horizontal axis, and percent of 
discrimination is located along a vertical axis.  "Puretone 
threshold average" as used in Tables VI and VIa, is the sum 
of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  This average is used in all cases 
(including those in Sec. 4.86) to determine the Roman numeral 
designation for hearing impairment where the axes intersect.  
The results are then matched between the "better" ear and the 
"poorer" ear on Table VII to produce a disability rating 
under Code 6100.

For the Veteran's bilateral hearing loss to receive a 
compensable rating, the evidence must show that the hearing 
loss rises to the level of severity proscribed in 38 C.F.R. § 
4.85, DC 6100, Table VII.   

A September 2006 VA audiological examination shows the 
puretone thresholds, in decibels, were as follows at the 
given hertz:  


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
25
35
50
55
41
96%
I
LEFT
25
35
55
55
43
96%
I

The examiner noted that the functional impairment from the 
Veteran's hearing loss is that he cannot always understand 
what others are saying to him.  The pertinent diagnosis was 
bilateral hearing loss.   

March 2007 VA audiological treatment records show the 
puretone thresholds, at worst, in decibels, were as follows 
at the given hertz:  


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
25
30
55
60
43
88%
II
LEFT
20
35
65
65
47
88%
II

March 2007 VA audiological treatment records note that the 
Veteran reports significant understanding problems.  It was 
noted that the audiogram reveals a mild to moderate 
sensorineural hearing loss above 1000 hertz with good word 
recognition scores bilaterally.  The Veteran would benefit 
from binaural hearing aid amplification.  

May 2007 VA audiological treatment records note that the 
Veteran was seen for the issuance of new hearing aids.  The 
Veteran was noted to be satisfied with the fit and sound 
quality of the hearing aids.  

A November 2008 VA audiological examination shows the 
puretone thresholds, in decibels, were as follows at the 
given hertz:  


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
30
40
60
65
49
88%
II
LEFT
25
45
70
70
53
84%
II

The Veteran presented with a report of hearing loss in both 
ears for the past 40 years and a history of hearing aid use.  
He denies any dizziness or vertigo.  He currently is retired, 
and also disabled and unable to work.  Previously he worked 
in law enforcement and as a freight services delivery man as 
a truck driver.  The pertinent diagnoses were mild to 
moderate sensorineural loss in the right ear and mild to 
moderately severe sensorineural loss in the left ear.  

The audiological findings of record, as applied to 38 C.F.R. 
§ 4.85, Table VIa, correspond to, at worst, Level II hearing 
acuity in the right and left ears.  When these two findings 
are applied to the criteria set out in 38 C.F.R. § 4.85, 
Table VII, they yield a disability rating of 0 percent.

In light of the evidence of record, the Veteran's bilateral 
hearing loss is currently rated at the correct non-
compensable level, as set forth in applicable hearing 
schedule criteria.  38 C.F.R., § 4.85, DC 6100, Table VII.

The Veteran and his wife genuinely believe that the severity 
of his hearing loss disability warrants a higher rating.  
However, as laypersons, lacking in medical training and 
expertise, they cannot provide a competent opinion on a 
matter as complex as the extent of the Veteran's hearing loss 
disability, and their views are of no probative value.  And, 
even their opinions were entitled to be accorded some 
probative value, they are far outweighed by the detailed 
opinions provided by the VA audiological professionals of 
record, which show that the Veteran's hearing loss does not 
warrant an increased rating.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  

The Board is cognizant of, and indeed, sympathetic to the 
Veteran's argument pertaining to the difficulties he has 
experienced associated with his hearing loss.  For purposes 
of rating disabilities which arise out of a service connected 
hearing loss, however, the Board is restricted to a 
mechanical application of the rating schedule to the numeric 
values found.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

At no time during the pendency of this appeal has the 
Veteran's bilateral hearing loss disability met or nearly 
approximated the criteria for a rating in excess of 0 
percent, and staged ratings are not for application.  See 
Hart, 21 Vet. App. 505.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating for 
bilateral hearing loss is not warranted.  See Gilbert, 1 Vet. 
App. 49, 53-56; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
Veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral 
is not required.  Id.  

The schedular evaluation in this case is adequate.  A rating 
in excess of that assigned is provided for certain 
manifestations of the service-connected disorder but the 
competent evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's hearing loss  disability.  The Veteran has not 
required hospitalization due to the service-connected 
disability, and marked interference of employment has not 
been shown.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


